In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from stated portions of a decision of the Supreme Court, Westchester County (Scarpino, J.), entered May 30, 1996.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509).
The paper appealed from is a decision, as it contemplates the entry of an order.
Bracken, J. P., Santucci, Altman and Mc-Ginity, JJ., concur.